Proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Southampton, dated March 14, 1985, which denied the petitioner’s application for a renewal permit to mine sand and gravel.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The denial of the petitioner’s application to substantially expand its mining operations, a nonconforming use since 1972 when the area was rezoned from an industrial classification to a residential one, was supported by substantial evidence and *829was a reasonable exercise of the Town Board’s zoning authority (see, Town Law §261). The petitioner failed to establish that its prior operations on the property north of Sunrise Highway in Speonk evidenced an "intent to appropriate the entire parcel” for such operations (cf., Matter of Syracuse Aggregate Corp. v Weise, 51 NY2d 278, 286). Thompson, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.